NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-5388-16T3

MILAGROS ROMAN,

        Plaintiff-Appellant,

v.

BERGEN LOGISTICS, LLC and
GREGG OLIVER,

     Defendants-Respondents.
______________________________

              Argued February 5, 2018 – Decided August 23, 2018

              Before Judges Accurso, O'Connor and Vernoia.

              On appeal from Superior Court of New Jersey,
              Law Division, Bergen County, Docket No.
              L-2652-17.

              Peter D. Valenzano argued the cause for
              appellant (Mashel Law, LLC, attorneys; Stephan
              T. Mashel, of counsel and on the briefs; Peter
              D. Valenzano, on the briefs).

              Jessica L. Sussman argued the cause for
              respondent Bergen Logistics, LLC (Jackson
              Lewis PC, attorneys; Richard J. Cino, of
              counsel; Jessica L. Sussman, on the brief).

              Kyle L. Wu argued the cause for respondent
              Gregg Oliver (Margolis Edelstein, attorneys;
              Michael R. Miller and Kyle L. Wu, of counsel
              and on the brief).
            Thaddeus P. Mikulski, Jr., attorney for
            amicus curiae National Employment Lawyers
            Association of New Jersey, Inc. (Thaddeus P.
            Mikulski, Jr. and Richard M. Schall, on the
            brief).

PER CURIAM

     Plaintiff Milagros Roman appeals from an order dismissing her

sexual harassment and retaliation complaint against defendants

Bergen Logistics, LLC and Gregg Oliver.        Because we are convinced

the court correctly determined the complaint should be dismissed

because plaintiff agreed to arbitrate her claims, we affirm but

modify the court's order to permit plaintiff to pursue her punitive

damages claims in arbitration.

                                    I.

     In September 2015, Bergen Logistics hired plaintiff as a

human resources generalist.       Oliver was Bergen Logistics's Human

Resources    Director   and   plaintiff's   immediate   supervisor.     He

terminated plaintiff's employment on December 30, 2015.

     In an April 2017 Law Division complaint, plaintiff alleged

Oliver sexually harassed her and created a sexually hostile work

environment during her employment.          She also alleged that after

she objected to his conduct and sexual advances, he retaliated

against her and terminated her employment.          She asserted causes

of action against Bergen Logistics and Oliver under the New Jersey



                                    2                            A-5388-16T3
Law Against Discrimination (LAD), N.J.S.A. 10:5-1 to -49, and for

intentional infliction of emotional distress.

     Defendants   moved    to   dismiss   the   complaint,   asserting

plaintiff was obligated to arbitrate her claims pursuant to the

arbitration agreement she signed when hired in September 2015.           In

support of their motion, defendants relied on the agreement, which

refers to plaintiff as "you" and Bergen Logistics as the "Company,

and provides in pertinent part that "[a]s an express condition of"

plaintiff's   "hiring"    and   "continu[ed]"   employment   by    Bergen

Logistics she agreed:

          (i) all (past, present and future) disputes,
          controversies and claims of any nature
          (whether under federal, state or local laws
          and whether based on contract, tort, common
          law, statute . . .) arising out of, involving,
          affecting or related in any way to your . . .
          employment . . . and/or termination of
          employment by or from Company, the conditions
          of your employment, or any act or omission of
          Company or Company's other employees shall be
          resolved exclusively by final and binding
          arbitration before the American Arbitration
          Association . . . . This Agreement covers all
          employment matters, including but not limited
          to matters directly or indirectly related to
          wrongful termination, . . . discrimination,
          harassment, retaliation (in the whistle blower
          or any other context), . . . and any other
          violation of state, federal or common law . .
          . .

               . . . .

          (iii) neither you nor Company shall file or
          maintain  any   lawsuit,  action  or  legal

                                    3                             A-5388-16T3
            proceeding of any nature with respect to any
            dispute, controversy or claim within the scope
            of this Agreement, including, but not limited
            to, any lawsuit, action or legal proceeding
            challenging the arbitrability of any such
            dispute . . . . BY SIGNING THIS AGREEMENT YOU
            AND COMPANY ARE WAIVING ANY RIGHT, STATUTORY
            OR OTHERWISE, TO A TRIAL BY JURY AND TO
            PUNITIVE AND EXEMPLARY DAMAGES . . . .

                 . . . .

            YOU ACKNOWLEDGE AND AGREE THAT YOU . . . READ
            THIS AGREEMENT AND . . . HAD SUFFICIENT TIME
            TO STUDY AND CONSIDER IT AND TO CONSULT WITH
            COUNSEL OF YOUR CHOICE, THAT YOU UNDERSTAND
            ALL OF ITS TERMS AND ARE SIGNING THIS
            AGREEMENT KNOWINGLY AND VOLUNTARILY, AND THAT
            IN DOING SO YOUR ARE NOT RELYING UPON ANY OTHER
            STATEMENTS OR REPRESENTATIONS BY THE COMPANY,
            ITS   AFFILIATE    OR   THEIR   EMPLOYEES    OR
            AGENTS . . . .

     Plaintiff    opposed   the   motion,    arguing   the   agreement   was

unenforceable as against public policy because it barred her

recovery of punitive damages otherwise available under the LAD.

See N.J.S.A. 10:5-3 (providing for the recovery of punitive damages

for LAD claims).       Plaintiff also asserted the agreement was

unenforceable because she was unable to read it when it was

presented, it was not written in plain language and she did not

read it before signing it.

     After hearing argument, the court issued a written opinion

finding plaintiff knowingly signed the agreement, and that it

contained   an   unambiguous   waiver   of   claims    for   "punitive   and


                                    4                              A-5388-16T3
exemplary damages."1       The court found plaintiff's hiring and

continued employment provided consideration for the agreement,

which covered the claims asserted in the complaint, was binding

and required submission of her claims to arbitration.             The court

entered an order dismissing the complaint.           This appeal followed.

                                   II.

    Plaintiff first contends the court erred by dismissing the

complaint because the arbitration agreement's punitive damages

waiver violates the public policy underlying the LAD, thereby

rendering the agreement unenforceable.2              Bergen Logistics and

Oliver contend punitive damages waivers do not violate public

policy   and   therefore   there   is   no   basis   to   void   plaintiff's

obligation to arbitrate her claims under the agreement's plain

language.

    We review the court's order dismissing the complaint de novo

because it is founded on a determination of a question of law -

the validity of the arbitration agreement.           Barr v. Bishop Rosen


1
    We note that although the arbitration agreement refers to
"punitive and exemplary damages," the two are one and the same.
See Fischer v. Johns-Manville Corp., 103 N.J. 643, 654 (1986)
(referring   to   punitive   damages    and   exemplary   damages
interchangeably); Restatement (Second) of Torts § 908(1) (Am. Law
Inst. 1979) (noting that punitive damages are frequently called
"exemplary" damages).
2
   Amicus curiae, National Employment Lawyers Association of New
Jersey, Inc., make the same argument.

                                    5                                A-5388-16T3
& Co., Inc., 442 N.J. Super. 599, 605 (App. Div. 2015).                       "Our

review of a contract, generally, is de novo, and therefore we owe

no special deference to the trial court's . . . interpretation.

Our approach in construing an arbitration provision of a contract

is governed by the same de novo standard of review."                Atalese v.

U.S.   Legal   Servs.     Grp.,   L.P.,   219    N.J.    430,    445-46    (2014)

(citations omitted).

       The Federal Arbitration Act (FAA), 9 U.S.C. §§ 1 to 16, and

the New Jersey Arbitration Act (NJAA), N.J.S.A. 2A:23B-1 to -32,

reflect   federal   and     state   policies     favoring       arbitration      of

disputes.    Roach v. BM Motoring, LLC, 228 N.J. 163, 173-74 (2017);

Hojnowski v. Vans Skate Park, 187 N.J. 323, 342 (2006).                   The FAA

was enacted "to 'reverse the longstanding judicial hostility'

towards     arbitration     agreements     and    to     'place    arbitration

agreements upon the same footing as other contracts,'" Roach, 228

N.J. at 173 (quoting Gilmer v. Interstate/Johnson Lane Corp., 500

U.S. 20, 24 (1991)), and "preempts state laws that single out and

invalidate arbitration agreements," id. at 174 (citing Doctor's

Assocs. v. Casarotto, 517 U.S. 681, 687 (1996)).             A court "'cannot

subject an arbitration agreement to more burdensome requirements

than' other contractual provisions."        Ibid.       (quoting Atalese, 219

N.J. at 441).



                                      6                                   A-5388-16T3
     "The preference for arbitration 'is not without limits,'"

Hirsch v. Amper Fin. Servs., LLC, 215 N.J. 174, 187 (2013) (quoting

Garfinkel v. Morristown Obstetrics & Gynecology Assocs., 168 N.J.

124, 132 (2001)), and "[t]he right of freedom to contract 'is not

such an immutable doctrine as to admit of no qualification,'"

Rodriguez v. Raymours Furniture Co., Inc., 225 N.J. 343, 361

(2016) (quoting Henningsen v. Bloomfield Motors, Inc., 32 N.J.

358, 388 (1960)).        "[S]tate contract-law principles generally

govern a determination whether a valid agreement to arbitrate

exists."     Hojnowski, 187 N.J. at 342.         Thus, "[a]n arbitration

clause may be invalidated 'upon such grounds as exist at law or

in equity for the revocation of any contract.'"                Martindale v.

Sandvick, Inc., 173 N.J. 76, 85 (2002); see also Morgan v. Sanford

Brown Inst., 225 N.J. 289, 303-04 (2016) ("Under the FAA, an

arbitration agreement, like any contract, may be held invalid

'upon such grounds as exist at law or in equity for the revocation

of any contract.'"); Rent-A-Center, W., Inc. v. Jackson, 561 U.S.

63, 68 (2010) (quoting       Casarotto, 517 U.S. at 687) (finding

arbitration    agreements    "may     be    invalidated    by     'generally

applicable    contract    defenses,       such   as   fraud,    duress,     or

unconscionability'").

     Our courts have "recognize[d] that an individual may agree

by contract to submit his or her statutory LAD claim to alternative

                                      7                              A-5388-16T3
dispute resolution and therefore different processes," Rodriquez,

225 N.J. at 364, and applied state contract law principles in

enforcing agreements requiring arbitration of employment-related

claims, see, e.g., Martindale, 173 N.J. at 91-92 (finding an

arbitration agreement in an employment application constitutes a

binding contractual obligation);     Young v. Prudential Ins. Co. of

Am., Inc., 297 N.J. Super. 605, 618 (App. Div. 1997) (enforcing

an agreement to arbitrate LAD claims and claims arising under the

Conscientious Employee Protection Act, N.J.S.A. 34:19-1 to -14).

     Applying contract principles, our courts have also determined

agreements otherwise requiring arbitration of employment-related

claims are unenforceable.   See, e.g., Leodori v. Cigna Corp., 175

N.J. 293, 302-07 (2003)     (finding an arbitration requirement in

an employee handbook was not binding because there was no evidence

the plaintiff consented to it); Garfinkel, 168 N.J. at 132-36

(finding an arbitration agreement too ambiguous to constitute a

binding contractual obligation waiving the right to a trial by

jury); Quiqley v. KPMG Peat Marwick, LLP, 330 N.J. Super 252, 270-

73   (App.   Div.   2000)   (finding    an   arbitration   agreement

unenforceable as to the plaintiff's LAD claims because the contract

did not clearly cover such claims).

     In Rodriguez, the Court determined an arbitration agreement

provision requiring the filing of an employee's LAD claim within

                                 8                           A-5388-16T3
six months of its accrual was unenforceable under general contract

principles because it violated the public policy embodied in the

LAD.    225 N.J. at 363-66.     The Court noted that "the right of

freedom to contract 'is not such an immutable doctrine as to admit

of no qualification,'" and "[t]he right must recede to 'prevent

its abuse, as otherwise it could be used to override all public

interests.'"   Id. at 361 (quoting Henningsen, 32 N.J. at 388).

       The Court found the LAD "exists for the good of all the

inhabitants of New Jersey," and is "imbued with a public-interest

agenda" of eliminating discrimination.     Ibid.   Thus, the Court

reasoned that a "contractual limitation on an individual's right

to pursue and eradicate discrimination of any form prohibited

under the LAD is not simply . . . a private matter," but instead

"would curtail a claim designed to also further a public interest."

Ibid.   The Court found the two-year statute of limitations for the

filing of a LAD claim recognized in Montells v. Haynes, 133 N.J.

282 (1993), has been tacitly approved by the Legislature, and is

"woven . . . into the fabric of the LAD" and "part of the statutory

program and how it operates."    Id. at 362.

       The Court observed that although an individual may agree by

contract to submit his or her LAD claims to arbitration, "in

permitting the submission of an LAD claim to an alternative forum

by operation of contract, the contract is examined to determine

                                  9                         A-5388-16T3
whether substantive rights have been precluded."            Id. at 364.      The

Court determined the arbitration agreement requiring that LAD

claims be filed within six months was unenforceable because it "is

contrary to the public policy expressed in the                    LAD," ibid.,

"undermines the integrated nature of the statutory avenues of

relief and the election of remedies available to victims of

discrimination," id. at 362, and would "effectively eliminate[ ]

claims,"3   id. at 363; see also Van Duren v. Rzasa-Ormes, 394 N.J.

Super.   254,   267-68   (App.   Div.    2007)   (finding    an    arbitration

agreement provision foreclosing judicial review of an arbitration

award void as against public policy).

     Measured    against   the   standard    employed   by    the    Court    in

Rodriguez, we are persuaded the arbitration agreement's bar of

punitive damages claims under the LAD is unenforceable because it

violates the public policy embodied in the LAD.         Our Supreme Court

has "long recognized that the essential purpose of the LAD is the


3
   The Court also observed that "contracts, or discrete contract
provisions," may be unenforceable because they are unconscionable.
Id. at 366. However, the Court found it unnecessary to decide if
the arbitration agreement's provision requiring that LAD claims
be filed within six months was unconscionable because it otherwise
violated public policy. Ibid. We similarly do not address whether
the punitive damages bar under the arbitration agreement is
unenforceable as unconscionable, see Muhammad, 189 N.J. at 15
(explaining the standard for determining whether an arbitration
agreement is unenforceable as unconscionable), because we
determine the provision is unenforceable because it violates
public policy.

                                    10                                 A-5388-16T3
'eradication    of   the   cancer   of    discrimination.'"     Quinlan    v.

Curtiss-Wright Corp., 204 N.J. 239, 258 (2010) (quoting Fuchilla

v. Layman, 109 N.J. 319, 334 (1988)); accord Rodriguez, 225 N.J.

at 361.    The Court has "been vigilant in interpreting the LAD in

accordance with that overarching purpose," Quinlan, 204 N.J. at

259, and "scrupulous in [its] insistence that the [LAD] be applied

to the full extent of its facial coverage,'" ibid. (quoting Bergen

Commercial Bank v. Sisler, 157 N.J. 188, 216 (1999)).

     In 1990, the Legislature amended the LAD to                permit the

recovery of punitive damages.            L. 1990, c. 12.      The amendment

includes an unambiguous declaration of public policy providing a

substantive     remedy     to   victims      of   discrimination:    "[t]he

Legislature intends that [punitive] damages be available to all

persons protected by" the LAD.           L. 1990, c. 12; N.J.S.A. 10:5-3.

     "Awards of punitive damages [under the LAD] . . . serve

particular purposes, which [the Court has] described as 'the

deterrence of egregious misconduct and the punishment of the

offender.'"     Quinlan, 204 N.J. at 273 (quoting Herman v. Sunshine

Chem. Specialties, Inc., 133 N.J. 329, 337-38 (1993)); see also

Fischer, 103 N.J. at 657 (citation omitted) ("The doctrine of

punitive damages survives because it continues to serve the useful

purposes   of   expressing      society's    disapproval   of   intolerable

conduct and deterring such conduct where no other remedy would

                                     11                             A-5388-16T3
suffice.").     Our Supreme Court "view[s] the . . . scope of an

employer's liability for compensatory and punitive damages as a

question of public policy," to be resolved in a manner "provid[ing]

the   most   effective   intervention    and     prevention     of    employment

discrimination."     Lehmann v. Toys 'R' Us, Inc., 132 N.J. 587, 625

(1993).

      The availability of punitive damages serves the LAD's public

policy of eradicating employment discrimination by focusing on the

deterrence and punishment of particularly serious discriminatory

conduct by certain employees. See Fischer, 103 N.J. at 657 (noting

that punitive damages "punish the wrongdoer" and "deter both the

wrongdoer    and   others   from   similar     conduct    in    the    future").

Punitive damages may be awarded under the LAD only where there is

"proof that there was 'actual participation by upper management

or    willful   indifference,'     and   proof     that   the    conduct      was

'especially egregious.'" Quinlan, 204 N.J. at 274 (quoting Rendine

v. Pantzer, 141 N.J. 292, 313-14 (1995)).            "[F]or an employer to

be held liable for punitive damages under the LAD, there must be

some involvement by a member of the employer's upper management."

Cavuoti v. N.J. Transit Corp., 161 N.J. 107, 117 (1999).                      The

Court has defined those employees who may be properly considered

to be in upper management, see id. at 128-29, and stated the

"purpose of the definition of 'upper management' is to 'provid[e]

                                    12                                   A-5388-16T3
employers    with     the   incentive       not    only       to     provide    voluntary

compliance        programs'"     directed          at     eliminating           workplace

discrimination, "but also to insist on the effective enforcement

of their programs . . . [,]"          id. at 128 (alteration in original)

(quoting Lehmann, 131 N.J. at 626).

      In our view, a contractual provision barring an employee's

access to punitive damages under the LAD not only violates public

policy by eliminating a remedy the Legislature expressly declared

is available to all victims of discrimination under the statute,

see Martindale, 173 N.J. at 93-94 (enforcing an agreement to

arbitrate LAD claims in part because none of the plaintiff's

substantive rights and remedies under the statute were affected);

N.J.S.A. 10:5-3, it also eviscerates an essential element of the

LAD's purpose – deterrence and punishment of the most egregious

discriminatory      conduct    by    employees         who,     by    virtue    of     their

position and responsibilities, see Cavuoti, 161 N.J. at 128-29

(providing    the    standards      for   inclusion       in       upper     management),

control     employer    policies      and      actions         that    should     prevent

discriminatory conduct in the workplace.                 An agreement barring the

recovery     of     punitive     damages          to    victims         of     employment

discrimination under the LAD allows an employer's upper management

to   be   willfully    indifferent        to   the      most       egregious    forms       of

discriminatory conduct without fear of punishment and without the

                                          13                                         A-5388-16T3
incentive to stop or prevent the discriminatory conduct that the

availability of punitive is intended to provide.             We find such a

result is contrary to the public policy underlying the LAD – the

eradication of discrimination – and therefore the arbitration

agreement's   bar      to   the    recovery   of      punitive    damages       is

unenforceable as against public policy.            Rodriguez, 225 N.J. at

361; see also Estate of Anna Ruszala ex. rel. Mizerak v. Brookdale

Living Cmtys., Inc., 415 N.J. Super. 272, 298-99 (App. Div. 2010)

(finding an arbitration agreement provision precluding recovery

of punitive damages otherwise available under the Nursing Home

Responsibilities and Rights of Residents Act, N.J.S.A. 30:13-1 to

-17, is "void and unenforceable under the doctrine of substantive

unconscionability").

      As we determined in Ruszala, where we found an arbitration

agreement provision precluding the recovery of punitive damages

unenforceable, "the remedy here is to enforce our federal policy

in favor of arbitration, while excising . . . restrictions we have

concluded are unenforceable."           415 N.J. Super. at 300; see also

Muhammad, 189 N.J. at 26 (finding an arbitration agreement's class-

arbitration   waiver    was   unenforceable    and     severing    the    waiver

provision).   We reject plaintiff's claim that severance of the

unenforceable provision barring recovery of punitive damages is

not   appropriate   because       the   arbitration    agreement    does      not

                                        14                               A-5388-16T3
expressly provide for severance.         See, e.g., Muhammad, 189 N.J.

at 26 (rejecting the argument that severance of an unenforceable

contract provision was inappropriate in part because the agreement

reflected an intention that the contract would be implemented

without the unenforceable provision); Ruszala, 415 N.J. Super. at

300 (concluding severance of unenforceable contract provisions was

appropriate "as provided for in the arbitration agreement").

     "[I]f a contract contains an illegal provision, if such

provision is severable [we] will enforce the remainder of the

contract after excising the illegal position."           Naseef v. Cord,

Inc., 90 N.J. Super. 135, 143 (App. Div.), aff'd, 48 N.J. 317

(1966).     In Van Duren, 394 N.J. Super. at 268, the arbitration

agreement    did   not   address   severability,   but   we   nevertheless

determined that an unenforceable provision barring judicial review

of an arbitration award should be severed because "the agreement

[was] otherwise valid and enforceable."            As the Third Circuit

Court of Appeals stated in a similar context, "[y]ou don’t cut

down the trunk of a tree because some of its branches are sickly."

Spinetti v. Serv. Corp. Int'l, 324 F.3d 212, 214 (3d Cir. 2003).

     We are satisfied the unenforceable prohibition against the

recovery of punitive damages should be severed from the otherwise

valid agreement to arbitrate the claims asserted in the complaint.



                                    15                             A-5388-16T3
The parties shall do so, however, without any limitation on

plaintiff's right to recover punitive or exemplary damages.

                                      III.

      Plaintiff next argues that even if the punitive damages waiver

provision    is    valid   or   otherwise        severable,   the   arbitration

agreement is unenforceable because she did not knowingly and

voluntarily     enter    into   an   agreement     to   arbitrate     the    claims

asserted in the complaint.           More particularly, she contends the

arbitration agreement did not include a sufficiently clear waiver

of her right to litigate her claims in court, her right to a jury

trial and her right to punitive and exemplary damages.                  She also

argues she did not knowingly waive any of her rights because she

was not provided an opportunity to take the document home, did not

have legal counsel, was not told she was giving up her right to

proceed to court, and did not understand what the terms "punitive"

and "exemplary" meant.          Last, she claims she was entitled to a

plenary hearing on her claim that she did not knowingly and

voluntarily waive her rights by entering into the arbitration

agreement.

      An arbitration agreement, "like any other contract, 'must be

the   product     of   mutual   assent,     as   determined   under    customary

principles of contract law.'"         Atalese, 219 N.J. at 442 (citation

omitted).       "Mutual assent requires that the parties have an

                                       16                                   A-5388-16T3
understanding of the terms to which they have agreed."               Ibid.

"This requirement of a 'consensual understanding' about the rights

of access to the courts that are waived in the agreement has led

our courts to hold that clarity is required."           Moore v. Woman to

Woman Obstetrics & Gynecology, L.L.C., 416 N.J. Super. 30, 37

(App. Div. 2010) (citation omitted).

      "By its very nature, an agreement to arbitrate involves a

waiver of a party's right to have her claims and defenses litigated

in court."   Atalese, 219 N.J. at 442 (citation omitted).        However,

"an average member of the public may not know — without some

explanatory comment — that arbitration is a substitute for the

right to have one's claim adjudicated in a court of law."           Ibid.

      Plaintiff's claim that the agreement does not adequately

state she waived her right to proceed in court and to a jury trial

is undermined by the agreement's plain language.           The agreement

states that plaintiff and Bergen Logistics agree not to "file or

maintain any lawsuit, action or legal proceeding of any nature

with respect to any dispute, controversy or claim within the scope

of   [the]   Agreement,"   and   that   "BY   SIGNING    [THE]   AGREEMENT

[PLAINTIFF] AND THE COMPANY ARE WAIVING ANY RIGHT, STATUTORY OR

OTHERWISE TO A TRIAL BY JURY." The agreement also expressly states

that any covered claims "shall be resolved exclusively by final

and binding arbitration."    In Atalese, the Court held "the absence

                                   17                              A-5388-16T3
of any language in the arbitration provision that plaintiff was

waiving her statutory right to seek relief in a court of law

renders the provision unenforceable."              Id. at 436.      Here, the

arbitration agreement informed plaintiff that the exclusive forum

for resolution of her claims was arbitration, she was prohibited

from filing any other lawsuits or legal proceedings and she waived

her right to a trial by jury.

       The    Court   in    Atalese    provided    "examples   of    language

sufficient to meet these expectations."            Barr, 442 N.J. Super. at

606. Our Supreme Court noted our decision in Griffin v. Burlington

Volkswagen, Inc., 411 N.J. Super. 515, 518 (App. Div. 2010), where

we "upheld an arbitration clause, which expressed that '[b]y

agreeing to arbitration, the parties understand and agree that

they    are   waiving      their   rights   to   maintain   other   available

resolution processes, such as a court action or administrative

proceeding, to settle their disputes.'"           Atalese, 219 N.J. at 445.

       In Atalese, the Court also cited an arbitration clause stating

"the plaintiff agreed 'to waive [her] right to a jury trial,'" and

another where the arbitration clause stated: "Instead of suing in

court, we each agree to settle disputes . . . only by arbitration,"

where "[t]here's no judge or jury."               Id. at 444-45 (citations

omitted).     A valid arbitration agreement does not require advice

on all component rights encompassed in a waiver of seeking relief

                                       18                             A-5388-16T3
in court.    Such a requirement would render arbitration clauses too

complex,     hard     to   understand,        and   easy   to      invalidate,     in

contravention of the strong public policy favoring arbitration.

See Jaworski v. Ernst & Young U.S. LLP, 441 N.J. Super. 464, 480-

81 (App. Div. 2015) (upholding an arbitration clause stating the

parties    would    not    "be   able    to   sue   in   court,"    and   rejecting

plaintiffs' argument that the "the arbitration agreement must

inform the parties of (1) the number of jurors, (2) the parties'

rights to choose the jurors, (3) how many jurors would have to

agree on a verdict, and (4) who will decide the dispute instead

of the jurors.").

      Here, the agreement made clear that the parties opted for

arbitration to resolve their disputes rather than "lawsuit[s],

action or [other] legal proceeding[s]," and the arbitration would

be conducted before the American Arbitration Association, not a

court.     The agreement expressly provided, in bold letters, that

plaintiff and Bergen Logistics waived their right to a trial by

jury.    Thus, the record provides no support for plaintiff's claim

the     arbitration    agreement        did   not    provide    adequate     notice

plaintiff waived her right to prosecute her claims in a court

proceeding and to a trial by jury.                  An enforceable arbitration

agreement "at least in some general and sufficiently broad way,

must explain that plaintiff is giving up her right to bring her

                                         19                                 A-5388-16T3
claims in court or have a jury resolve the dispute."        Atalese, 219

N.J. at 447.   The arbitration agreement meets that standard here.4

      We also reject plaintiff's contention the agreement is not

enforceable because she was not provided an opportunity to read

it, could not understand it or was not informed of her right to

confer with counsel.       The argument is also contradicted by the

plain language of the agreement, stating that by its execution

plaintiff acknowledged and agreed she read it, had sufficient time

to study and consider it, had sufficient time to confer with

counsel of her choice, understood its terms, signed it knowingly

and   voluntarily,   and    did   not   rely   on   any   statements    or

representations by Bergen Logistics in doing so.          In plaintiff's

submissions, she does not address this provision of the agreement

or contend she did not, or could not, understand it.




4
   Because we have determined the agreement's putative waiver of
plaintiff's right to seek punitive and exemplary damages is
unenforceable, it is unnecessary to address her claim she did not
knowingly and voluntarily agree to the waiver because the term
"punitive and exemplary damages" was not explicitly defined in the
agreement.   We observe, however, that the damages waiver was
clearly and unequivocally stated in the agreement, and plaintiff's
inability to understand the term would not otherwise have been a
defense to the enforceability of the arbitration agreement. See
New Gold Equities Corp. v. Jaffe Spindler Co., 453 N.J. Super 358,
381 (App. Div. 2018) (noting the general rule that a party to a
contract is presumed to have read and understood its terms absent
a showing of fraud or misconduct).

                                   20                            A-5388-16T3
     Moreover, "[a] party who enters into a contract in writing,

without any fraud or imposition being practiced upon him, is

conclusively presumed to understand and assent to its terms and

legal effect."        Rudbart v. N. Jersey Dist. Water Supply Comm'n,

127 N.J. 344, 353 (1992) (quoting Fivey v. Pa. R.R. Co., 67 N.J.L.

627, 632 (E. & A. 1902)).          An employee who signs but claims to not

understand an arbitration agreement will not be relieved from an

arbitration agreement on those grounds alone. See Booker v. Robert

Half Int'l, Inc., 315 F. Supp. 2d 94, 101 (D.D.C. 2004) ("Failing

to read or understand an arbitration agreement, or an employer's

failure   to    explain     it,    simply   will   not   constitute   'special

circumstances' warranting relieving an employee from compliance

with the terms of an arbitration agreement that she signed.").

Thus, plaintiff's claims she was unable to read or understand the

agreement      and,   for   some    undisclosed    reason,   precluded     from

conferring with her counsel are unavailing, and did not require a

plenary hearing.

     Plaintiff's remaining arguments are without sufficient merit

to warrant discussion in a written opinion.5             R. 2:11-3(e)(1)(E).


5
   We note that at oral argument, plaintiff's counsel argued for
the first time that the arbitration agreement contained an
unenforceable fee-shifting provision, and that the combination of
the fee-shifting provision and punitive damages waiver constituted
and integrated scheme that rendered the agreement unenforceable.


                                       21                              A-5388-16T3
    In sum, we affirm the court's order dismissing the complaint.

The parties may proceed to arbitration in accordance with the

arbitration   agreement,     but   the   provision   barring   recovery      of

punitive   and   exemplary    damages     is   unenforceable    and     void.

Plaintiff shall be permitted to prosecute her claims for such

damages at arbitration.

    Affirmed as modified.




We do not address the fee-shifting argument either alone or as it
pertains to any purported scheme because it was not raised before
the motion court and does not involve jurisdictional or public
interest concerns, Zaman v. Felton, 219 N.J. 199, 226-27 (2014),
and was not briefed on appeal, see Jefferson Loan Co., Inc. v.
Session, 397 N.J. Super. 520, 525 n.4 (App. Div. 2008) (finding
that an issue not briefed on appeal is deemed waived).

                                    22                                A-5388-16T3